In a proceeding to invalidate a petition designating Archie Mavromatis as a candidate in a primary election to be held on September 15, 1992, for the nomination of the Democratic Party as its candidate for the public office of Member of the Assembly for the 36th District, the appeal is from a judgment of the Supreme Court, Queens County (Leahy, J.), dated August 18, 1992, which, after a hearing, granted the application.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the proceeding is dismissed, and the Board of Elections of the City of New York is directed to restore the name of Archie Mavromatis to the appropriate ballot.
We find that the actions of the appellant were not sufficient *955to warrant the conclusion that the designating petition process was permeated with fraud (see, Matter of Ruiz v McKenna, 40 NY2d 815, 816). Bracken, J. P., Rosenblatt, Miller, Ritter and Copertino, JJ., concur.